Citation Nr: 1714016	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a clear and unmistakable error (CUE) occurred in a March 1981 rating decision denying entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	John J. Molenda, Attorney


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1945 to January 1946 in the recognized Philippine service, and from July 1946 to April 1947 with the regular Philippine scouts.  He passed away in November 1979.  The Appellant was the Veteran's surviving spouse.  She passed away in May 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  A more detailed procedural discussion is critical to the Board's disposition in this case, and is thus included below.      

The Board notes that in April 2016, the Appellant's son filed a claim for entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  To date, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, the Board notes that entitlement to service connection for the cause of the Veteran's death has not been awarded in this case, such that the claimant's DIC claim cannot prevail as a matter of law.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2016).  Accordingly, the Board declines to refer this matter to the AOJ for further action at this time. See 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

In April 2016, VA was notified that the Appellant died on May [redacted], 2012.  





CONCLUSION OF LAW

Due to the death of the claimant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of procedural history, the Board notes that a March 1981 rating decision denied the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Appellant did not file a timely Notice of Disagreement (NOD) or otherwise express disagreement with the March 1981 determination, such that the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In August 2010, the Appellant requested reconsideration of her claim on the basis that the March 1981 rating decision contained a CUE.  The Appellant's claim was denied in a September 2010 rating decision, and in a subsequent September 2014 Board decision.  

In January 2015, counsel for the Appellant filed an appeal to the Court of Appeals for Veterans Claims (CAVC) on the Appellant's behalf.  Prior to the stipulation of a CAVC decision, the parties reached a settlement agreement in October 2015.  Accordingly, CAVC issued an Order terminating the Appellant's appeal in November 2015.  See U.S. Vet. App. R. 42.  A rating decision was issued that same month that, in pertinent part, granted service connection for cause of the Veteran's death.

However, in April 2016, VA was informed that the Appellant had passed away in May 2012, prior to the September 2014 Board decision.   To that end, the Board acknowledges that in a September 2016 letter, counsel for the Appellant reported that he "assumed [Appellant] was alive," as he "had corresponded over the past eight years with someone [he] believe[d] to be [the Appellant] via letter."  See September 2016 Notice.  

Thus in September 2016, VA filed an unopposed motion to withdraw CAVC's November 2015 Order, to vacate the Board's September 2014 decision, and to dismiss the appeal.

In October 2016, CAVC granted VA's unopposed motion.  Accordingly, the appeal was dismissed for lack of jurisdiction.  See Briley v. Shinseki, 25 Vet. App. 196, 197 (2012)(holding that, when an appellant dies during the pendency of an appeal and there is no eligible party for substitution, there is no case or controversy before the Court and the appeal should be dismissed for lack of jurisdiction); Breedlove v. Shinseki, 24 Vet. App. 7, 21 (2010) (per curiam order) ("[W]hen a veteran
has died while an appeal is pending [at the Court], no one seeks substitution or the person seeking substitution is not an eligible accrued-benefits claimant, then Board vacatur and dismissal of the appeal would be the appropriate action.").

The Board now finds that the Appellant died during the pendency of this appeal.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, this appeal has become moot by virtue of the death of the claimant and thus must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the claimant's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.  





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


